PER CURIAM
Petitioner seeks judicial review of an order of the Employment Appeals Board that reversed a referee’s decision and denied him unemployment compensation benefits because, it held, he had “failed to accept an offer of suitable work without good cause.” A recitation of the facts would not benefit bench or bar. EAB’s opinion is irretrievably flawed, because there is no substantial evidence that petitioner ever received an offer of work. Petitioner is entitled to benefits.
Reversed.1

 Because this error is dispositive, we are not required to discuss petitioner’s alternative contentions, most of which appear to be well taken but would require only a remand, rather than a reversal.